              Case 2:20-cr-00174-AJS Document 40 Filed 05/27/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )        Cr. No. 20-174
                                                   )
         v.                                        )
                                                   )
                                                   )
NICHOLAS LUCIA,                                    )       District Judge Schwab
                                                   )
                          Defendant                )


        CONSENT MOTION TO EXTEND DUE DATE FOR PRETRIAL MOTIONS


        COMES NOW, defendant above-named, by and through attorneys Patrick M. Livingston and A.

Kayleigh Shebs, and respectfully moves to extend the due date for filing pretrial motions.

        The due dates for pretrial motions in this matter were extended at Mr. Lucia’s August 31, 2020

arraignment, and again on or about October 14, 2020, January 6, 2021, February 25, 2021 and March 30,

2021. Undersigned counsel needs additional time to review discovery materials and to investigate,

research and prepare possible defenses, including defenses required by Fed. R. Crim. P., Rule 12 to be

raised before trial.    Counsel for the government consents to the within motion and, indeed, the

extension protects Mr. Lucia’s right to the effective assistance of counsel, the public interest in fair

proceedings and in a safe venue in which to hold public proceedings, as indicated by the administrative

orders entered in this Court in response to the public health emergency.

        WHEREFORE, for these reasons, defendant respectfully requests entry of an order extending

the due date for pretrial motions for a period of thirty (30) days, until July 1 2021.




                                                   Respectfully submitted,

                                                   /s/Patrick M. Livingston
Case 2:20-cr-00174-AJS Document 40 Filed 05/27/21 Page 2 of 2



                           Patrick M. Livingston
                           Pa. I.D. No. 44137

                           /s/A. Kayleigh Shebs
                           A. Kayleigh Shebs
                           Pa. I.D. No. 312207

                           220 Grant Street
                           Fifth Floor
                           Pittsburgh, Pennsylvania 15219
                           (412) 281-9971

                           Attorneys for Defendant
                           Nicholas N. Lucia
